DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This Office Action is in response to Applicant’s Amendment filed November 5, 2019. Claims 1-9 have been canceled. Claims 10-21 have been added. Currently, claims 10-21 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 15 (See, Specification, para. 0014).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "”can be accommodated" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation "cables of the sensor".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbieri et al. (US 2,975,225; published March 14, 1961).
Re claims 10, Barbieri et al. disclose a measuring-probe head comprising:
a housing, which defines an accommodating space and at least one cooling-fluid feed channel fluidically connected thereto (col. 1, lines 55-50; col. 2, lines 35-45);
	at least one sensor, which is or can be accommodated in the accommodating space (col. 1, lines 61-66);
	wherein at least one sub-region which forms part of the housing, and encloses the accommodating space, has a porosity which defines a multiplicity of cooling-fluid through-passage openings (col. 2, lines 20-45).
	The limitation within the claim requiring the porous-containing sub-region being produced by additive manufacturing is a product-by-process limitation. “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”1 Therefore, limitation of how the porous sub-region is made has not been disclosed to impart structural differences that distinguish it from the porous material taught by Barbieri et al.
	Re claim 11, Barbieri et al. disclose wherein the porosity of the sub-region of the housing is formed by a three-dimensional lattice structure (col. 2, lines 20-35).
	Re claim 12, Barbieri et al. disclose wherein at least the porosity-containing sub-region of the housing is produced from a metallic material (col. 2, lines 49-60).
claim 13, Barbieri et al. disclose wherein the housing has at least two housing parts, which are connected to one another and of which one housing part forms the porosity-containing sub-region (col. 2, lines 8-20; Figure 1).
	Re claim 15, Barbieri et al. disclose wherein cables of the at least one sensor are guided through the at least one cooling-fluid feed channel (col. 2, 20-35).
	Re claim 16, Barbieri et al. disclose a measuring method for sensing at least one measured value, comprising:
	arranging the measuring-probe head as claimed in claim 10 in a region of a turbomachine which has a working medium flowing through it (col. 1, lines 19-26);
	introducing a cooling fluid through the cooling-fluid feed channel of the housing (col. 2, lines 36-45);
	sensing at least one measured value by the measuring-probe head (col. 1, lines 62-66).
	Re claim 17, Barbieri et al. disclose wherein, during normal operation, the working medium has a temperature of at least 1000 °C (col. 1, lines 16-26).
	Re claim 18, Barbieri et al. disclose wherein, during normal operation, the working medium has a temperature of at least 1400 °C (col. 1, lines 16-26).
	Re claim 19, Barbieri et al. disclose wherein the two housing parts are connected to one another in a releasable manner (col. 2, lines 8-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (US 2,975,225; published March 14, 1961).
Re claims 14 and 20-21, Barbieri et al. do not limit the pore size (col. 2, lines 32-36). One of ordinary skill in the art recognizes that the pore size of the mesh determines the size or particles that may travel through the mesh. It follows that pore size is a variable that one may configure to be optimized depending on the particulates being transmitted or blocked by the mesh.2 “The presence of a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”3 One of ordinary skill in the art would have been motivated to implement the claimed pore size of the porous section of the housing in order to facilitate the desired permeability of the cooling fluid and hot fluid being measured.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 3,539,400 discloses a sheath for a thermocouple used in high temperature environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner




/YARA B GREEN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
        2 See e.g., US 5,439,579 (col. 12, lines 39-48).
        3 MPEP 2144.05 (II)(B); See also, KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).